Citation Nr: 1418685	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-47 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected scar, residual of head injury.

2. Entitlement to an effective date prior to October 10, 2008, for the establishment of service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, and if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to ionizing radiation and/or asbestos, and if so, whether service connection is warranted.

5. Entitlement to service connection for additional residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1974, from January 1975 to February 1977, and from June 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, and a November 2009 rating decision by to Cheyenne, Wyoming, RO.

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2013.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The request to reopen the claim of entitlement to service connection a skin condition on the left hand, claimed as granuloma annulare, to include as due to ionizing radiation, is granted herein, and the merits of the claim is addressed in the REMAND portion of the decision below.

Additionally, the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection COPD, to include as due to exposure to ionizing radiation and/or asbestos and entitlement to service connection for additional residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. In November 2013, prior to the promulgation of a decision in the appeal, the Veteran testified that a withdrawal of the appeal as to claim of entitlement to an initial compensable disability rating for service-connected scar, residual of head injury, was requested.

2. A claim of entitlement to service connection for tinnitus was received on October 10, 2008. 

3. In November 2009, the RO established service connection for the Veteran's tinnitus at a 10 percent disability rating, effective October 16, 2008.

4. In January 2010, the RO determined that a clear and unmistakable error was made and therefore, a 10 percent disability rating was assigned effective October 10, 2008.

5. An August 2007 rating decision denied the Veteran's original claim for entitlement to service connection for a skin condition on the left hand.  The Veteran submitted a Notice of Disagreement in October 2007 and a Statement of the Case was issued in January 2008.  Subsequently, the Veteran did not submit a substantive appeal and the August 2007 rating decision  became final. 

6. Evidence received since the August 2007 rating decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the Substantive Appeal by the Veteran, as to the issue of entitlement to service connection for an initial compensable disability rating for service-connected scar, residual of head injury, have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2. The criteria for the establishment of an effective date prior to October 10, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3. The August 2007 rating decision denying entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4. Since the August 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Issue Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2013).

At the November 2013 Board hearing before the undersigned, the Veteran stated that he was not seeking an increased rating for the service-connected scar, but that he was seeking a rating for "other manifestations of the head injury." 

The Board interprets this statement as a request to withdraw his appeal as to the issue of entitlement to an initial compensable disability rating for service-connected scar, residual of head injury.  The Board recognizes that the Veteran did not use the word "withdraw;" however, when viewed in the context of the testimony, it is clear that his intention was to seek withdrawal.  See 38 C.F.R. § 20.204 (2013). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of entitlement to an initial compensable disability rating for service-connected scar, residual of head injury, as documented in the hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and the appeal, as to this issue, is therefore dismissed.

II. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated in November 2008, December 2009, and February 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the appellant what information and evidence was needed to substantiate the claims decided herein.  It also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the appellant's previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Here, the Board notes these notice letter included the requirements pursuant to Kent.  However, in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Additional VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA). The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  In addition, the Veteran has not stated he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Regarding the Veteran's claim for an effective date prior to October 10, 2008, for the establishment of service connection for tinnitus, effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in this respect.

Furthermore, in June 2012 the Veteran testified at a Board hearing via videoconference over which a Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

III. Earlier Effective Date

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but, rather, on the date the application was filed with VA). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim. 38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155. 

On October 10, 2008, the Veteran submitted a claim for service connection for tinnitus.  In November 2009, the RO granted the Veteran's claim and assigned an effective date of October 16, 2008.  Subsequently, in January 2010, the RO determined that a clear and unmistakable error was made and the 10 percent disability rating was assigned, effective October 10, 2008. 

At the November 2012 Board hearing, the Veteran argued that the effective date of the award for service connection for tinnitus, should be from 1999 or February 2007, when he believes he first submitted his claim.  

The Board recognizes the Veteran's contention but there is no evidence within the claims file that indicates the Veteran submitted a claim for entitlement to service connection for tinnitus prior to October 10, 2008.  In fact, according to the October 10, 20008, claim, the Veteran indicated that the claim for entitlement to service connection for tinnitus was a "new" issue.  

As stated above, the effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Therefore, since the Veteran has been properly assigned an effective date of October 10, 2008, which represents the latter of these two dates.

There is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to October 10, 2008, for the establishment of service connection for tinnitus, is not warranted.

IV. Whether New and Material Evidence Has Been Received

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The Veteran's claim was originally denied in an August 2007 rating decision on the basis that the Veteran's service treatment record failed to demonstrate treatment or diagnosis for a chronic skin condition or any other left hand condition.  The post-service treatment record also did not show any complaints or treatment for a chronic left hand and/or skin condition, let alone one related to radiation exposure.

The Veteran submitted a timely Notice of Disagreement in October 2007 and in January 2008, a Statement of the Case was issued.  However, the Veteran did not submit a substantive appeal, and the August 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).

In October 2008, the Veteran submitted a request to reopen his claim.  This resulted in the March 2009 rating denial which is the subject of the current appeal.

Since the August 2007 rating decision, the Veteran was afforded a VA examination in November 2007 where he reported a seasonal rash, diagnosed as granuloma annulare, to the left wrist which was asymptomatic on the day of the examination.  The examiner noted there was no current treatment or symptoms.  The examiner stated that granuloma annulare on the Veteran's left wrist was a localized skin disorder that was not related to any type of internal disease and will spontaneously resolve without treatment.  

The Veteran also testified at the November 2013 Board hearing that he would experience symptoms twice a year where "two or three layers of... skin peeled off, like a sunburn." 

Given the new evidence that the Veteran may have a recurrent skin condition, the possibility of substantiating a claim has been raised.  Consequently, the claim for entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, is reopened.


ORDER

The Veteran's appeal as to the issue of entitlement to an initial compensable disability rating for service-connected scar, residual of head injury is dismissed.

Entitlement to an effective date prior to October 10, 2008, for the establishment of service connection for tinnitus, is denied.

As new and material evidence has been received, the claim for entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Regarding the newly reopened claim for entitlement to service connection for a skin condition on the left hand, also claimed as granuloma annulare, to include as due to exposure to ionizing radiation, the Veteran testified at the November 2013 Board hearing that he was exposed to radiation during service while wearing a glove bag.  The Veteran also stated that he has a skin condition that appears twice a year.

Furthermore, as previously stated, the Veteran underwent a VA examination where granuloma annulare was reported by history, but it is unclear to the Board whether he has a current disability.

Given the lay statements from the Veteran and the presence of a possible recurrent skin condition further raises the possibility the Veteran's claimed skin condition may have been caused or aggravated by his military service.  The Veteran has not been afforded a VA examination with a skin specialist in regards to this issue and therefore, a remand of this claim is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for COPD, to include as due to exposure to ionizing radiation and/or asbestos, during his hearing with the Board, the Veteran testified that he had received treatment from the VA Medical Center in Huntington, West Virginia, in July 2013.  These records have not been associated with the claims file or the Virtual VA electronic records system.  Therefore, efforts to obtain such treatment records should be made. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the RO should request the above described records, with any additional assistance from the Veteran required.

Finally, regarding the Veteran's claim of entitlement to service connection for the residuals of a head injury, as discussed above, the Veteran testified that he was appealing the issue of entitlement to service connection for additional residuals of a head injury, not the increased rating of the scar as it is related to the head injury.

At the Board hearing, the Veteran described his head injury during service and stated he was unsure whether he lost consciousness.  He testified that he has experienced chronic headaches as a result but also suspects that they may be related to his service-connected tinnitus.  He also stated that he occasionally has problems with coordination and dizziness. 

At the November 2007 VA examination, the Veteran described constant headaches in the temporal area and was unsure of the onset but it might have been related to service.  Upon physical examination, the examiner determined there were no clinical or diagnostic findings. 

In March 2010, the Veteran was afforded a VA examination for traumatic brain injury (TBI) where he described his history of trauma during service.  The severity of the initial injury was mild and the Veteran noted dizziness, poor balance and mild memory impairment.  Upon examination, the examiner determined there was no objective evidence of TBI as there was no loss of consciousness during the accident in service.  There was no objective evidence of chronicity regarding TBI and the examiner opined the Veteran's current issues are likely due to his history of alcohol abuse. 

Given the Veteran's contention that his headaches are related to his service-connected tinnitus, the Board finds the record provided no opinion regarding whether the Veteran's headaches were caused or aggravated by his service-connected tinnitus.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, the Veteran should be afforded a new VA examination in order to obtain an opinion regarding whether the Veteran's headaches have been caused or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be contacted and asked to identify any medical treatment received since June 2013 at the VA Medical Center in Huntington, West Virginia; specifically records pertaining to his treatment for a left hand skin disorder, COPD, or additional head injury residuals.  If he identifies any treatment, copies of these pertinent treatment records not already obtained should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate specialist to ascertain the current nature and etiology of any skin condition on his left hand, specifically granuloma annulare.  If possible, the examination should be scheduled for a time when the skin disorder of the left hand is active.

After a review of the record on appeal and an examination of the Veteran, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current skin condition, specifically granuloma annulare, is directly related to service, that is, whether the current skin condition on the left hand had its onset in, or is otherwise due to, service, to include as due to exposure to ionizing radiation.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.  The examiner is also asked to address the Veteran's assertions of ionizing radiation exposure as related to a skin condition.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate specialist to ascertain the current nature and etiology of any residual of a head injury, specifically headaches.

After a review of the record on appeal and an examination of the Veteran, the examiner must provide an opinion regarding whether:

a. it is at least as likely as not (i.e., 50 percent or greater probability) that any current residual of a head injury, specifically headaches, is directly related to service, that is, whether it had its onset in, or otherwise due to, service, or

b. it is at least as likely as not (50 percent or greater probability) that any current residual of a head injury, specifically headaches, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected tinnitus.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Upon completion of the foregoing, review the examiners' reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


